DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-15 and 17-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the abstract idea into a practical application in prong two. Finally, in step 2B, determine whether the claims contain something significantly more than the abstract idea.

With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a process (method claims 1-3, 5-15 and 17-27).

Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, a method for detecting the occurrence of an event at a well comprising: recording a first set of measurements collected from the well; processing the recorded measurements to provide a first set of data; calculating a first score based on the first set of processed data; comparing the first score to a predetermined rule based on a specified time frame; and altering a flow rate of a treatment fluid based on the score comparison by an operator; wherein the first score is calculated using: score = d – median (w)/mad (w) wherein d is the first data set; wherein median(w) is a set of data points for the specified time frame in which the first set of data is being compared to; wherein mad(w) is a median absolute deviation between a normal difference between a simulated first set of measurements and an actual first set of measurements. 
Claims 7 and 11 contain substantially similar claim language as claim 1 except for using a different equation and variables.
Claim 15 recites, with the abstract idea being highlighted in bold, a method for detecting the occurrence of an event at a well comprising: recording a first set of measurements collected from the well; processing the recorded measurements to provide a first set of data; calculating a first score based on the first set of processed data; recording a second set of measurements collected from the well; processing the second set of recorded measurements to provide a second set of data; calculating a second score based on the second set of processed data; wherein the first set of processed data and the second set of processed data is the number median of absolute difference from normal; combining the first score and the second score using a weighted average; and comparing the combined scores to a predetermined rule based on a specified time frame; and altering rates of penetration based on the score comparison by an operator; wherein the first score and the second score are calculated using: score = d – median (w)/mad (w) wherein d is the first data set or the second data set; wherein median(W) is a set of data points for the specified time frame in which the first set of data or the second set of data is being compared to; wherein mad(w) is a median absolute deviation between a normal difference between a simulated first set of measurements or a simulated second set of measurements and an actual first set of measurements or an actual second set of measurements. 
Claim 18 contains substantially similar claim language as claim 15 except for using a different equation and variables.
The limitations highlighted in bold in claims 1 and 15 includes a mixture of two groupings of abstract ideas. In claim 1, the limitations can be considered to describe mental processes, namely concepts performed in the human mind or with pen and paper, and/or mathematical concepts, namely a series of calculations leading to one or more numerical results or answers. Each independent claim, and some dependent claims as well, spell out a particular equation or formula which is being used.  These steps recited by the claim therefore amount to a series of mental or mathematical steps, making these limitations amount to an abstract idea. The limitations not in bold are considered tangible elements that are not part of the abstract idea and need to be addressed in prong 2.
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.

Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a specific machine being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead, the type of well, the equipment used and the actual measurements made are not specified in any manner. Additionally, “altering a flow rate of a treatment fluid based on the score…” and “altering rates of penetration based on the score” are broad, generic actions which are not sufficient to integrate the claim into a particular practical application by reciting a particular transformation. Considering the factors to be weighed that are set forth in MPEP 2106.05(c): these are considered general, rather than particular transformations since the treatment fluid is not specified, the method of altering its flow rate is not specified, the flow rates themselves are not specified, and similarly how the rate of penetration is altered, and in what way, is not specified.  The limitations lack any explicit definition of a device or operation, and as such is considered insignificant extra solution activity expressed in a generic manner.  Based on these considerations, there are no additional elements in the claim that would integrate the abstract idea into a practical application.  Instead, the claim would tend to monopolize the abstract idea itself, utilizing the recited formula across a wide range of purposes in the general technological field of the claimed invention.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea. 
Therefore, claims 1, 7, 11, 15 and 18 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 2-3, 5-6, 8-10, 12-14, 17 and 19-27, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details as to the calculations, mental steps and type of data being received/input and used with the mental process and/or math steps recited in the independent claims, and also further calculations and math, so they are properly viewed as part of the recited abstract idea at Prong 1.

Response to Arguments
Applicant’s amendments and arguments, filed April 29, 2022, with respect to the prior art rejections have been fully considered and are persuasive due to the incorporation of allowable subject matter.  The 102 rejections of previous claims 1-3, 10 and 14-15 have been withdrawn. 
Applicant's amendments and arguments, filed April 29, 2022, with respect to the 101 rejections have been fully considered but they are not persuasive. The grounds of rejection have been updated per the above explanation. In summary, “altering a flow rate of a treatment fluid based on the score…” in claims 1, 7 and 11; and “altering rates of penetration based on the score” in claims 15 and 18, are not considered sufficient to integrate the abstract idea into a particular practical application for the reasons discussed above.

Conclusion
Applicant's amendment necessitated the updated ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857


/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857